TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00062-CV





Ex Parte:  Jaime Dominguez, Relator







HABEAS CORPUS PROCEEDING FROM TOM GREEN COUNTY





PER CURIAM


	Jaime Dominguez filed his petition for writ of habeas corpus on January 31, 1995, seeking
discharge from the custody of the sheriff of Tom Green County.  After reviewing the petition, we conclude
that the writ should not issue as requested.  Because appellant's custody arises from a criminal proceeding,
we are without authority to issue the writ.  Tex. Gov't Code Ann. § 22.221(d) (West Supp. 1995).
	The petition for writ of habeas corpus is denied.

Before Justices Powers, Kidd and B. A. Smith
Petition for Writ of Habeas Corpus Denied
Filed:   February 8, 1995
Do Not Publish